Citation Nr: 1822114	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  16-00 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES


1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a right hemisphere cerebrovascular accident (CVA) (claimed as a stroke), to include as secondary to service-connected coronary artery disease.

6.  Service connection for left hand paralysis as secondary to a CVA.

7.  Entitlement to service connection for eyesight spots associated as secondary to a CVA.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for hearing loss disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Regarding the hypertension, hearing loss, and tinnitus matters, the Board wishes to clarify that these matters come before the Board as applications to reopen previously denied claims, as an unappealed September 2008 rating decision previously denied entitlement to service connection for the claims.

Regardless of the decision of the RO as to whether to reopen a previously denied claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

In February 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Chicago, Illinois.  A transcript of the proceeding has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a CVA, left hand paralysis, and eyesight spots, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the February 2017 Board hearing the Veteran expressed his desire to withdraw from appellate review his application to reopen a previously denied claim of entitlement to service connection for hypertension.

2.  The Veteran's PTSD is manifested by no more than occupational and social impairment with reduced reliability and productivity, due to symptoms including, but not limited to, depressed mood, anxiety, and chronic sleep impairment, and disturbances of motivation and mood.

3.  A September 2008 rating decision denied service connection for tinnitus; the Veteran did not file a notice of disagreement or submit new and material evidence within one year of the denial.

4.  Evidence received since the September 2008 rating decision is not cumulative or redundant.

5.  Tinnitus is attributable to service.

6.  A September 2008 rating decision denied service connection for bilateral hearing loss; the Veteran did not file a notice of disagreement or submit new and material evidence within one year of the denial.

7.  Evidence received since the September 2008 rating decision is not cumulative or redundant.

8.  Bilateral hearing loss was shown on entry into service; it is not shown to have been aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of an appeal of the denial of an application to reopen a previously denied claim of entitlement to service connection for hypertension have been met. 38 U.S.C.A. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for an evaluation in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. § 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130 (Diagnostic Code 9411) (2017).

3.  The September 2008 rating decision that denied service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302 (2008).

4.  New and material evidence has been received sufficient to reopen the claim for service connection for tinnitus.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

5.  Tinnitus was incurred during wartime service.  38 U.S.C.A. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

6.  The September 2008 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302 (2008).

7.  New and material evidence has been received sufficient to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156(a), 3.385 (2017).

8.  Preexisting bilateral hearing loss disability was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

With regard to the Veteran's application to reopen a previously denied claim of entitlement to service connection for hypertension, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

At the February 2017 Board hearing the Veteran expressed his desire to withdraw from appellate consideration his application to reopen a previously denied claim of entitlement to service connection for hypertension.  A transcript of the proceeding is associated with the claims file memorializing his request to withdraw the appeal.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's matter, and it must therefore be dismissed.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for tinnitus is granted herein, as explained below.  His request to reopen the claim for service connection for bilateral hearing loss is granted, and the claim is remanded herein for further development.  As such, the Board finds that any error under the VCAA with regard to these claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the PTSD and hearing loss claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).

Regarding the PTSD rating claim, where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

Regarding the reopened claim for service connection for bilateral hearing loss, the Board finds that a May 2012 notice letter satisfied VA's duty to notify the Veteran under the VCAA.

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration (SSA) records are all in the claims file. The Veteran has at no time referenced outstanding records that he wanted VA to obtain relating to the claims.

The Veteran has not identified any other specific shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

III. Analysis

A.  PTSD

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (2012).  

When the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability in issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

The Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disabilities.  38 C.F.R. § 4.130 (2017).  Ratings are assigned according to the manifestation of particular symptoms. Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA will consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM IV or V).

The criteria for a 30 percent rating are as follows:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The Board notes that the DSM-V no longer utilizes GAF scores.  The DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  In this case, the appeal was certified to the Board in August 2016.  Therefore, the DSM-V applies. 

The Veteran's PTSD is currently assigned a 30 percent rating, effective August 15, 2011.  The Veteran seeks a higher initial rating.

A July 2011 psychological assessment from K.H. (L.C.S.W.) of the Vet Center shows she noted the Veteran's reported history in service.  K.H. noted the Veteran had been married for 41 years.  The Veteran reported intrusive thoughts, difficulty sleeping and nightmares, feelings of anxiety, avoidance of crowds and social events other than attending AA meetings, difficulty concentrating, and being easily startled.  He reported that through his involvement in AA he has been able to reestablish relationships with others, and that he felt somewhat less isolated. 

A May 2012 treatment note by K.H. shows the Veteran reported he felt that treatment was causing his symptoms to increase, and that he wished to discontinue treatment.

The Veteran was afforded VA examinations in April 2013 and December 2015.

The April 2013 VA examination report shows the VA examiner opined that the Veteran's overall level of occupational and social impairment was best summarized as follows: Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported he sought counseling in 2011 because he was not sleeping well, and that he had been taking Zoloft since 2012.  The examiner noted that the Veteran met PTSD criteria including, but not limited to, feeling of detachment or estrangement from others, a restricted range of affect, irritability or outbursts of anger, hypervigilance, and an exaggerated startle response.  The examiner noted that the Veteran's PTSD symptoms include anxiety, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner noted that the Veteran sleeps about six to seven hours a night, and that it is generally restful, his concentration is fine, his mood is usually up, energy level is pretty good, the Veteran was not reporting any significant memory problems, he had no ongoing depressive symptoms, and it was noted that his anxiety improved with medication and therapy.  The Veteran reported he does yard work and household chores, works out every other day, and socializes with family and friends.  The examiner noted that, in summary, the Veteran's PTSD was "mild," he sought treatment in 2011, he responded "extremely well" to medications and therapy and thus the PTSD is deemed mild, and that he experiences symptoms of generally low intensity. 

The December 2015 VA examination report shows the VA examiner opined that the Veteran's overall level of occupational and social impairment was best summarized as follows: Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner noted that the Veteran had not worked since 2008 when he worked at a golf course.  The examiner noted that the Veteran does perform occasional volunteer work around the city.  It was noted the Veteran continued his Zoloft medication.  The examiner noted that the Veteran met PTSD criteria including, but not limited to, feelings of detachment or estrangement from others, irritable behavior and angry outbursts, hypervigilance, difficulty with concentration, and sleep disturbance.  The examiner noted that the Veteran's PTSD symptoms include anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  Behavioral observations noted include his affect was congruent but somewhat jittery, though was goal directed, he was oriented in four spheres, and had no perceptual, his speech was within normal limits, his memory was generally intact, he reported difficulty with concentration, and his mood is up and down.  The examiner noted the Veteran reported ongoing anxiety but no regular panic attacks, sometimes being mildly depressed but "not really down," that he does household chores and runs errands, and that he socializes with family and friends.  The examiner noted that when asked whether the Veteran felt his symptoms were the same, better, or worse since the last VA examination, the Veteran reported that he felt his PTSD symptoms were worse due symptoms of increased hypervigilance and nail picking.

The December 2015 VA examiner also noted a very detailed review of the recent VA treatment records.  The examiner noted, among other things, that a June 2013 VA treatment record showed the Veteran reported his mood is "real good," he enjoyed his grandchildren more, was feeling relaxed and not agitated, he denied depression, he was sleeping all night and not experiencing nightmares, sleeping eight to nine hours without interruption, he denied agitation and irritability, he reported he enjoyed woodworking, that he and his wife are getting along very well, that he exercises usually, his motivation was good, and concentration was fine.  The examiner noted that similar symptoms were shown in a December 2013 VA treatment record, and again in June 2014, when he denied any PTSD symptoms but did report feeling mad and disgusted that VA had denied certain claims, and he was a little anxious and not sleeping well.  The examiner noted a June 2015 treatment record shows the Veteran reported he was awaiting his appeal with the Board to be resolved and was nervous and anxious often and reported trouble sleeping, and that he denied panic attacks.  

The Veteran also submitted a February 2017 DBQ prepared by Dr. K.V. of the VA outpatient clinic.  Dr. K.V. noted that the Veteran experiences hypervigilance and avoidant behavior due to his PTSD.  Dr. K.V. opined that the Veteran's overall level of occupational and social impairment was best summarized as follows:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Dr. K.V. noted that the Veteran experiences trouble with sleep, nervousness, and picks his nails.  The DBQ shows the Veteran has been married since 1970.  Dr. K.V. noted that the Veteran's symptoms met various PTSD criteria, including diminished interest in participating in significant activities, hypervigilance, and difficulty sleeping.  Dr. K.V. opined the PTSD does not cause significant impairment in the Veteran's occupational functioning, and noted the Veteran last worked for a company for 30 years.  Dr. K.V. noted the Veteran was experiencing symptoms of depressed mood, anxiety, chronic sleep impairment, and a flattened affect.

The Board has also carefully reviewed all of the Veteran's other VA treatment records, and his private treatment records, which do not show symptoms more severe than those noted in detail above.  The Board has also reviewed his SSA records, which show he applied for disability due to a heart condition, not PTSD.  The Board also acknowledges all of the Veteran's statements in support of his claim, including his reports of symptoms such as sleep impairment.  See, e.g., Statement, August 2011.

In light of all of the above evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's PTSD symptomatology did not meet or approximate the criteria for a rating in excess of 30 percent. As shown above, the April 2013 and December 2015 VA examiners both opined that the Veteran's overall level of occupational and social impairment was best summarized as follows: Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  This is contemplated by the 10 percent rating criteria under Diagnostic Code 9411, which is less than the presently assigned 30 percent rating.  Similarly, the February 2017 DBQ by Dr. K.V. shows she opined the Veteran's overall level of occupational and social impairment was best summarized as follows:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  This level of impairment is contemplated by the 30 percent rating criteria.

The Board acknowledges that the April 2013 VA examiner noted that the Veteran had symptoms of disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work like setting.  At the same time, however, the April 2013 VA examiner noted a detailed review of recent VA treatment records, and that the Veteran's had responded "extremely well" to medications and therapy and thus his PTSD was "mild" and of generally low intensity, which overall level of impairment is consistent with the present 30 percent rating.  Moreover, as noted above, the April 2013 and December 2015 VA examiners opined that the Veteran's "overall" level of impairment was best characterized as:  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  This is contemplated by the rating criteria.  The Board also acknowledges that the December 2015 VA examiner noted symptoms including difficulty in establishing and maintaining effective work and social relationships.  The Board however, finds that this notation is in conflict with the more probative record as the Veteran is noted to have worked at the same job for 30 years, been married to his wife for over 41 years, performed volunteer work, regularly attended AA meetings and has been able to reestablish relationships there.  While the Board acknowledges that the December 2015 VA examiner checked the boxes for PTSD criteria including "irritable behavior and angry outbursts," the Board notes that the Veteran's underlying treatment records show irritability, but no violence.  Therefore, the Board nevertheless finds that the Veteran's overall disability picture is of a level of severity that most nearly approximates no more than the present 30 percent rating.

Finally, the Board acknowledges that the Veteran testified at the Board hearing that sometimes he forgets to perform tasks he was asked to do by his wife.  While the Board has taken his testimony into consideration, the Board ultimately finds the objective findings of the April 2013 and December 2015 VA examination, as well as the February 2017 DBQ prepared by Dr. K.V., to be the most probative as to whether the Veteran experiences short-term memory loss due to his PTSD, all of which reports show no short term memory loss was found.

In this case, the Veteran has not contended, and the evidence does not suggest, that he has experienced symptoms outside of those listed in the schedular criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board") (quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).

In summary, the Board concludes that entitlement to an evaluation in excess of 30 percent for PTSD is not warranted; as the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

B.  New and Material - Tinnitus

The primary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for tinnitus.  For the reasons explained below, the Board finds that new and material evidence has been received, and the claim is reopened.

If a notice of disagreement is not filed within one year of the date of mailing of a decision by the AOJ, the decision generally becomes final.  See 38 U.S.C.A. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  After the decision becomes final, the claim may be reopened if new and material evidence is received.  See 38 U.S.C.A. § 5108 (2012).

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

A September 2008 rating decision denied the Veteran's claim of entitlement to service connection for tinnitus on the basis that there was no evidence of any nexus to service, or that it was caused or aggravated by service-connected disability.  The Veteran did not file a notice of disagreement or new and material evidence within one year of the September 2008 rating decision, and the rating decision became final.  See 38 U.S.C.A. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).

In November 2011, the Veteran filed an application to reopen the claim..

The evidence of record at the time of the last final denial included the Veteran's service treatment records, which showed no complaints of tinnitus.  Also of record were his VA treatment records showing he reported ringing in his ears, but the September 2008 rating decision noted that tinnitus was not diagnosed.  See VA treatment records, January 2008 (received September 2008 at p.7 of 17).

Since the last final denial in September 2008, new evidence associated with the claims file includes the Veteran's February 2017 Board hearing testimony that he has experienced constant tinnitus since service.  In that regard, the Board acknowledges that experiencing tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board also acknowledges that, for purposes of determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Also new since the last final denial are more recent VA audiology records showing bilateral tinnitus was noted.  See, e.g., VA treatment records, received October 2010 at p. 20 of 40.  The Board finds that the more recent VA treatment records noting bilateral tinnitus, and the Veteran's February 2017 Board hearing testimony that he has experienced tinnitus since service, constitute evidence that is not only new, but also material.  Therefore, having found that new and material evidence has been received, the claim is reopened.

C.  Service Connection - Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran served on active duty in the Army from November 1966 to November 1968 in an artillery unit, including service in Vietnam.  See, e.g., Personnel records received January 2014 at p.16 of 19 (DA Form 20).  He claims that he has tinnitus that had its onset during his service in Vietnam.  He testified at the Board hearing that it began a few months after he arrived in Vietnam due to noise from 155mm howitzers.

As an initial matter, the Board acknowledges that the Veteran's service treatment records are silent as to any complaints of tinnitus (albeit there is no record of the Veteran specifically denying tinnitus at any time).  At the same time, however, given the fact that the Veteran served in an artillery unit in Vietnam, the Board finds his testimony regarding exposure to loud noise from 155mm howitzers to be credible and, therefore, significant noise exposure in Vietnam is conceded.  See also VA examination report, December 2015 (examiner noted a history of "significant noise exposure" from howitzers in Vietnam).

The Veteran testified at the Board hearing that he first experienced ringing in his ears a few months after arriving in Vietnam.  As noted above, he testified that he has experienced tinnitus since service.  In that regard, the Board acknowledges that the Veteran, as a lay person, is competent to report experiencing tinnitus, and the Board finds his testimony in that regard to be credible.

The VA treatment records show that the Veteran has reported constant bilateral tinnitus.  An October 2009 VA audiology record notes that he reported no significant post-service occupational noise exposure, and that he only reported occupational noise exposure without hearing protection riding motorcycles.

In light of the fact that significant noise exposure from 155mm howitzers in Vietnam has been conceded, and the fact that the Board finds the Veteran's competent report of tinnitus since service to be credible, the Board finds that service connection for tinnitus is warranted.

The Board acknowledges that a December 2015 VA examiner opined that it is less likely than not that the Veteran's tinnitus is related to his active service.  The Board, however, finds the VA examiner's opinion to be of low probative value because the examiner's reasoning cited to the fact that, among other things, there were no significant shifts in the Veteran's hearing thresholds from the time of induction to the time of discharge.  However, the examiner did not explain why auditory acuity is related to tinnitus.  The opinion is rejected as to tinnitus.

In summary, the Board concludes that service connection for tinnitus is warranted, and the claim is granted.

D.  New and Material - Hearing Loss

The primary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claims of entitlement to service connection for bilateral hearing loss.  For the reasons explained below, the Board finds that new and material evidence has been received, and the claim is reopened.

A September 2008 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss on the basis that, among other things, there was no evidence in the treatment records of a bilateral hearing loss disability (for VA compensation purposes).  The Veteran did not file a notice of disagreement or new and material evidence within one year of the September 2008 rating decision, and the rating decision became final.  See 38 U.S.C.A. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).

In November 2011, the Veteran filed an application to reopen the claim.

The evidence of record at the time of the last final denial included the Veteran's service treatment records, and his VA treatment records dated through March 2008, none of which showed audiometric testing meeting the criteria for a hearing loss disability for VA compensation purposes.

Since the last final denial in September 2008, new evidence associated with the claims file includes the Veteran's more recent VA treatment records, showing diagnosed bilateral hearing loss and that he has been fitted for hearing aids.  Also new is a December 2015 VA examination report showing the Veteran's pure tone thresholds exceed 40 decibels at several frequencies bilaterally, thereby meeting the regulatory criteria for a bilateral hearing loss disability for VA compensation purposes.  The Board finds that this evidence of bilateral hearing loss for VA compensation purposes is not only new, but also material.  Therefore, having found that new and material evidence has been received, the claim is reopened.

E.  Service Connection - Hearing Loss

The Veteran claims entitlement to service connection for bilateral hearing loss.  As explained above with regard to the claimed tinnitus, the Board concedes that the Veteran had significant noise exposure while serving in Vietnam with an artillery unit.

The Veteran's November 1966 induction examination report reflects pure tone thresholds (converted from ASA to ISO) as follows:



Hertz (decibels)

500
1000
2000
4000
RIGHT
30
20
15
55
LEFT
30
25
15
55

See STRs at p.16 of 36.

"Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service."  38 U.S.C.A. § 1111 (2012); see also 38 C.F.R § 3.304(b) (2017).

"A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  See Green v. Derwinski, 1 Vet. App. 320, 322-323 (1991) (quoting 38 C.F.R. § 3.306(a) (involving a preexisting condition that was not noted on entry); see also 38 U.S.C.A. § 1153 (2012).  "Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Green, 1 Vet. App. at 323 (quoting Hunt v. Derwinski, 1 Vet.App. at 297 (1991)).

As shown above, the Veteran's pure tone thresholds were shown to be 55 decibels at 4000 hertz bilaterally at the time of entry into service.  With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purpose of service connection.  38 C.F.R. § 3.385 (2015).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  See id.  Thus, as the Veteran's pure tone thresholds were noted on entry as 55 decibels at 4000 hertz bilaterally, the Board finds that a bilateral hearing loss disability was noted on entry into service, and the presumption of soundness is not applicable.  See 38 U.S.C.A. § 1111.

A September 1967 examination report shows pure tone thresholds (converted from ASA to ISO) as follows:



Hertz (decibels)

500
1000
2000
4000
RIGHT
25
20
20
45
LEFT
25
20
20
45

The Veteran's November 1968 separation examination report reflects pure tone thresholds (converted from ASA to ISO) as follows:



Hertz (decibels)

500
1000
2000
4000
RIGHT
20
20
10
5
LEFT
15
25
10
5

See STRs at p.9 of 36.

The Veteran's November 1968 separation report of medical history shows he denied experiencing hearing loss.  See STRs at p.10 of 36.

As shown above, when comparing the pure tone thresholds from the time of induction to the time of separation from service, no increase in any thresholds is shown.  Therefore, there is no presumption of aggravation.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Post-service, the first record of complaint of hearing loss is a June 2009 VA treatment record.  See CAPRI, received October 2010 at p.25 of 40.  An October 2009 record shows the Veteran reported a history of noise exposure to howitzers in service, and that he had difficulty hearing.  See CAPRI, received June 2013 at p.9 of 15.  A hearing evaluation revealed bilateral sensorineural hearing loss.

A December 2015 VA examination report shows the examiner noted the Veteran reported a history of significant noise exposure from howitzers, explosions, an ammo dump that exploded for hours, incoming mortars/rockets, and helicopters in service.  Pure tone thresholds were as follows:


Hertz (decibels)

500
1000
2000
3000
4000
RIGHT
35
45
60
55
55
LEFT
30
50
65
55
60

Speech recognition was 34 percent in the right ear, and 32 percent in the left ear, using Maryland CNC word lists.  The audiologist diagnosed bilateral sensorineural hearing loss.  Because the Veteran's auditory thresholds were 40 decibels or greater in at least one frequency (500, 1000, 2000, 3000, or 4000) in each ear, the Board finds that the Veteran is shown to have a bilateral hearing loss disability for VA purposes as defined by 38C.F.R. §3.385.

The December 2015 VA examiner opined that the Veteran's bilateral hearing loss preexisted service, noting that hearing loss was shown bilaterally on entry on the entrance examination report.  The examiner further opined it is less likely than not that the Veteran's bilateral hearing loss was permanently aggravated by service.  The examiner reasoned that there were only shifts for the better in thresholds from the time of induction to the time of separation from service.

In light of the above evidence of record, the Board finds that the preponderance of the evidence is against findings that the Veteran's preexisting hearing loss disability was aggravated by service.  The Board finds the opinion of the December 2015 VA examiner to be the most probative in this regard, as the examiner reviewed the medical evidence, took into account a significant history of noise exposure in service, and provided an adequate rationale for his conclusion.  As noted by the examiner, when comparing the Veteran's pure tone thresholds from the time of induction to the time of separation, the thresholds remained the same or improved.  No increase in disability was shown during service.  See 38 U.S.C.A. § 1153.  

The Board acknowledges that the VA examiner compared the audiometric test results from the time of induction to the time of separation without having converted the separation examination report results from ASA to ISO units.  In that regard, the Board notes that prior Board practice was to convert service department audiometric results dated prior to October 31, 1967 from ASA to ISO units, as the VA examiner did in this case by converting the induction examination results, but not the separation examination results.  The Board had historically considered that service departments changed from using ASA to ISO standards when providing audiograms on November 1, 1967.  Therefore, in this case, prior practice would have been to convert only the November 1966 and September 1967 examination test results from ASA to ISO units, as the VA examiner did in this case.  However, even if the VA examiner did convert the November 1968 separation examination pure tone thresholds from ASA to ISO units as the Board has in this decision, still, there is no shift in thresholds shown.  In other words, regardless as to whether ASA or ISO units are used at the time of separation, no shift (increase) in thresholds is shown, which lack of a shift in thresholds was cited to by the VA examiner in the reasoning for the opinion.  Thus, failure to convert the separation examination units from ASA to ISO was harmless.

Regarding any explicit or implicit opinion of the Veteran that his bilateral hearing loss was aggravated by his in-service noise exposure, the Board acknowledges he is competent to report that which comes to his senses (noticing decreased acuity) and what he may be told by a doctor.  However, this lay evidence is of no greater probative value than the factual foundation upon which it is based.  Here, his lay opinion lacks a factual foundation and adequate reasoning.  Accordingly, such evidence is accorded little probative value.  To the extent that he reports that he had decreased acuity since service, such evidence is inconsistent with the service records and is not credible.  Clearly contemporaneous service records are more probative and more credible than remote recollections.  Moreover, the Board ultimately finds that the December 2015 VA examiner's opinion to have more probative value based on the detailed rationale provided by the VA examiner, and based on the fact that the Veteran is not shown to have any background in audiology as compared to the VA examiner, an audiologist.  See 38 C.F.R. § 3.159(a).

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for bilateral hearing loss.  The benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension is dismissed.

Entitlement to an initial evaluation in excess of 30 percent for PTSD is denied.

The application to reopen the claim of entitlement to service connection for tinnitus is granted.

Entitlement to service connection for tinnitus is granted.  

The application to reopen the claim of entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral hearing loss disability is denied.


REMAND

A.  CVA, Left Hand, and Eyesight Spots

The Veteran claims that he had a CVA secondary to his service-connected coronary artery disease.  In the alternative, he alleged in a June 2013 notice of disagreement that a CVA was caused by exposure to Agent Orange in Vietnam.  He also claims entitlement to service connection for left hand paralysis and eyesight spots, both as secondary to a CVA.

As an initial matter, based on the Veteran's service in Vietnam, herbicide exposure is conceded in this case.  See 3.307(a)(6) (2017).  However, a CVA is not one of those diseases listed in 38 C.F.R. § 3.309(e) for which service connection may be presumed due to herbicide exposure.  Nonetheless, the Veteran may still prove actual entitlement to service connection on a direct basis.  See Combee v. Brown, 5 Vet. App. 248 (1993).

The Veteran has not been afforded a VA examination relating to his claimed CVA.  The Board acknowledges that a March 2017 letter from Dr. E.C. shows that he opined that the Veteran's CVA was due to his service-connected coronary artery disease, albeit no reasoning was provided.  Therefore, the Board finds this matter should be remanded so that the Veteran may be afforded a VA examination to address whether the Veteran had a CVA that was caused or aggravated beyond the natural progress of the disease by his service-connected coronary artery disease, or whether it is otherwise related to the Veteran's service on a direct basis, including as due to conceded herbicide exposure.

Pending the above directed development, the Board defers decision on the claims for service connection for left hand paralysis and eyesight spots as secondary to a CVA.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the etiology of his claimed right hemisphere CVA.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the claimed right hemisphere CVA a) is related to the Veteran's active service, including presumed herbicide exposure, or b) was caused or aggravated  by the Veteran's service-connected coronary artery disease.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Then, readjudicate the Veteran's claims.  If any claim remains denied, he should be provided a Supplemental Statement of the Case (SSOC).


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


